DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frougier (US 10,192,867).
Regarding claim 1, Frougier discloses, in at least figures 1-17 and related text, an integrated circuit structure (the limitation of “an integrated circuit structure” has not patentable weight because it is interpreted as intended use), comprising: 
a first vertical arrangement of horizontal nanowires (left 312, col. 7/ lines 3-19, figures) and a second vertical arrangement of horizontal nanowires (right 312, col. 7/ lines 3-19, figures); 
a first gate stack (1310 for left 312, col. 8/ lines 49-58, figures) around the first vertical arrangement of horizontal nanowires (left 312, col. 7/ lines 3-19, figures), and a second gate stack (1310 for right 312, col. 8/ lines 49-58, figures) around the second vertical arrangement of horizontal nanowires (right 312, col. 7/ lines 3-19, figures); 
a first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) at first and second ends of the first vertical arrangement of horizontal nanowires (left 312, col. 7/ lines 3-19, figures), the first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) comprising vertically discrete portions aligned with the first vertical arrangement of horizontal nanowires (left 312, col. 7/ lines 3-19, figures); 
a second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) at first and second ends of the second vertical arrangement of horizontal nanowires (left 312, col. 7/ lines 3-19, figures), the second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) comprising vertically discrete portions aligned with the second vertical arrangement of horizontal nanowires (left 312, col. 7/ lines 3-19, figures), wherein one of the first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures)  is laterally adjacent to but not merged with one of the second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures); and 
a conductive contact structure (1710/1810, col. 9/ line 51-col. 10/ line 5, figures) laterally between and in contact with the one of the first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) and the one of the second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures).
Regarding claim 2, Frougier discloses the integrated circuit structure of claim 1 as described above.
Frougier further discloses, in at least figures 1-17 and related text, the conductive contact structure (1710/1810, col. 9/ line 51-col. 10/ line 5, figures) surrounds the vertically discrete portions of the first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) and surrounds the vertically discrete portions of the second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures).
Regarding claim 6, Frougier discloses the integrated circuit structure of claim 1 as described above.
Frougier further discloses, in at least figures 1-17 and related text, one of the first (1310 for left 312, col. 8/ lines 49-58, figures) and second (1310 for right 312, col. 8/ lines 49-58, figures) gate stacks comprises a high-k gate dielectric layer (col. 8/ lines 49-58) and a metal gate electrode (col. 8/ lines 49-58).
Regarding claim 7, Frougier discloses, in at least figures 1-17 and related text, a method of fabricating an integrated circuit structure (the limitation of “an integrated circuit structure” has not patentable weight because it is interpreted as intended use), the method comprising:
forming a first vertical arrangement of horizontal nanowires (left 312, col. 7/ lines 3-19, figures) and a second vertical arrangement of horizontal nanowires (right 312, col. 7/ lines 3-19, figures); 
forming a first dummy gate stack (340/350 for left 312, col. 5/ line 64-col. 6/ line 20, figures) over the first vertical arrangement of horizontal nanowires (left 312, col. 7/ lines 3-19, figures), and a second dummy gate stack (340/350 for right 312, col. 5/ line 64-col. 6/ line 20, figures) over the second vertical arrangement of horizontal nanowires (right 312, col. 7/ lines 3-19, figures); 
forming a first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) at first and second ends of the first vertical arrangement of horizontal nanowires (left 312, col. 7/ lines 3-19, figures), the first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) comprising vertically discrete portions aligned with the first vertical arrangement of horizontal nanowires (left 312, col. 7/ lines 3-19, figures); 
forming a second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) at first and second ends of the second vertical arrangement of horizontal nanowires (right 312, col. 7/ lines 3-19, figures), the second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) comprising vertically discrete portions aligned with the second vertical arrangement of horizontal nanowires (right 312, col. 7/ lines 3-19, figures), wherein one of the first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) is laterally adjacent to but not merged with one of the second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures); 
forming a dummy contact structure (610/1020, col. 7/ lines 20-34, col. 8/ lines 9-22, figures) between and in contact with the one of the first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) and the one of the second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures); 
subsequent to forming the dummy contact structure (610/1020, col. 7/ lines 20-34, col. 8/ lines 9-22, figures), replacing the first (340/350 for left 312, col. 5/ line 64-col. 6/ line 20, figures) and second (340/350 for right 312, col. 5/ line 64-col. 6/ line 20, figures) dummy gate stacks with first (1310 for left 312, col. 8/ lines 49-58, figures) and second (1310 for right 312, col. 8/ lines 49-58, figures) permanent gate stacks, respectively; 
subsequent to replacing the first (340/350 for left 312, col. 5/ line 64-col. 6/ line 20, figures) and second (340/350 for right 312, col. 5/ line 64-col. 6/ line 20, figures) dummy gate stacks with the first (1310 for left 312, col. 8/ lines 49-58, figures) and second (1310 for right 312, col. 8/ lines 49-58, figures) permanent gate stacks, removing the dummy contact structure (610/1020, col. 7/ lines 20-34, col. 8/ lines 9-22, figures); and 
forming a conductive contact structure (1710/1810, col. 9/ line 51-col. 10/ line 5, figures) laterally between and in contact with the one of the first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) and the one of the second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures).
Regarding claim 8, Frougier discloses the method of claim 7 as described above.
Frougier further discloses, in at least figures 1-17 and related text, the conductive contact structure (1710/1810, col. 9/ line 51-col. 10/ line 5, figures) surrounds the vertically discrete portions of the first pair of epitaxial source or drain structures (510/910 for left 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures) and surrounds the vertically discrete portions of the second pair of epitaxial source or drain structures (510/910 for right 312, col. 7/ lines 3-19, col. 7/ line 62- col.8/ line 8, figures).
Regarding claim 11, Frougier discloses the method of claim 7 as described above.
Frougier further discloses, in at least figures 1-17 and related text, one of the first (1310 for left 312, col. 8/ lines 49-58, figures) and second (1310 for right 312, col. 8/ lines 49-58, figures) gate stacks comprises a high-k gate dielectric layer (col. 8/ lines 49-58) and a metal gate electrode (col. 8/ lines 49-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frougier (US 10,192,867) in view of Peng (US 2017/0104061).
Regarding claim 3, Frougier discloses the integrated circuit structure of claim 1 as described above.
Frougier does not explicitly disclose a first sub-fin structure beneath the first vertical arrangement of horizontal nanowires; a second sub-fin structure beneath the second vertical arrangement of horizontal nanowires.
Peng teaches, in at least figures 3, 22, 24B, and related text, the device comprising a first sub-fin structure (left fin of 100, 310a, [28]) beneath the first vertical arrangement of horizontal nanowires (102a, [18]); a second sub-fin structure (right fin of 100, 310b, [28]) beneath the second vertical arrangement of horizontal nanowires (102a, [18]), for the purpose of  providing GAA structures having similar materials with stress for both n-type and p-type devices that utilize different processing in the channel regions thereby increasing gate control and reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92]).
Frougier and Peng are analogous art because they both are directed to integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Frougier with the specified features of Peng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Frougier to have the first sub-fin structure beneath the first vertical arrangement of horizontal nanowires; the second sub-fin structure beneath the second vertical arrangement of horizontal nanowires, as taught by Peng, for the purpose of  providing GAA structures having similar materials with stress for both n-type and p-type devices that utilize different processing in the channel regions thereby increasing gate control and reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92], Peng).
Regarding claim 4, Frougier discloses the integrated circuit structure of claim 1 as described above.
Frougier does not explicitly disclose one of the first and second pairs of epitaxial source or drain structures is a pair of compressive-stressing source or drain structures.
Peng teaches, in at least figures 3, 10, 26, and related text, the device comprising one of the first (930, [39], [41]) and second (932, [39], [41]) pairs of epitaxial source or drain structures is a pair of compressive-stressing source or drain structures ([39]), for the purpose of  providing GAA structures having similar materials with stress for both n-type and p-type devices that utilize different processing in the channel regions thereby increasing gate control and mobility  and reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92]).
Frougier and Peng are analogous art because they both are directed to integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Frougier with the specified features of Peng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Frougier to have the one of the first and second pairs of epitaxial source or drain structures is a pair of compressive-stressing source or drain structures, as taught by Peng, for the purpose of  providing GAA structures having similar materials with stress for both n-type and p-type devices that utilize different processing in the channel regions thereby increasing gate control and mobility and reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92], Peng).
Regarding claim 5, Frougier discloses the integrated circuit structure of claim 1 as described above.
Frougier does not explicitly disclose one of the first and second pairs of epitaxial source or drain structures is a pair of tensile-stressing source or drain structures.
Peng teaches, in at least figures 3, 10, 26, and related text, the device comprising one of the first (930, [39], [41]) and second (932, [39], [41]) pairs of epitaxial source or drain structures is a pair of tensile-stressing source or drain structures ([39]), for the purpose of  providing GAA structures having similar materials with stress for both n-type and p-type devices that utilize different processing in the channel regions thereby increasing gate control and mobility  and reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92]).
Frougier and Peng are analogous art because they both are directed to integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Frougier with the specified features of Peng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Frougier to have the one of the first and second pairs of epitaxial source or drain structures is a pair of tensile-stressing source or drain structures, as taught by Peng, for the purpose of  providing GAA structures having similar materials with stress for both n-type and p-type devices that utilize different processing in the channel regions thereby increasing gate control and mobility and reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92], Peng).
Regarding claim 9, Frougier discloses the method of claim 7 as described above.
Frougier does not explicitly disclose one of the first and second pairs of epitaxial source or drain structures is a pair of compressive-stressing source or drain structures.
Peng teaches, in at least figures 3, 10, 26, and related text, the method comprising one of the first (930, [39], [41]) and second (932, [39], [41]) pairs of epitaxial source or drain structures is a pair of compressive-stressing source or drain structures ([39]), for the purpose of  providing GAA structures having similar materials with stress for both n-type and p-type devices that utilize different processing in the channel regions thereby increasing gate control and mobility  and reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92]).
Frougier and Peng are analogous art because they both are directed to method of fabricating an integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Frougier with the specified features of Peng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Frougier to have the one of the first and second pairs of epitaxial source or drain structures is a pair of compressive-stressing source or drain structures, as taught by Peng, for the purpose of  providing GAA structures having similar materials with stress for both n-type and p-type devices that utilize different processing in the channel regions thereby increasing gate control and mobility and reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92], Peng).
Regarding claim 10, Frougier discloses the method of claim 7 as described above.
Frougier does not explicitly disclose one of the first and second pairs of epitaxial source or drain structures is a pair of tensile-stressing source or drain structures.
Peng teaches, in at least figures 3, 10, 26, and related text, the method comprising one of the first (930, [39], [41]) and second (932, [39], [41]) pairs of epitaxial source or drain structures is a pair of tensile-stressing source or drain structures ([39]), for the purpose of  providing GAA structures having similar materials with stress for both n-type and p-type devices that utilize different processing in the channel regions thereby increasing gate control and mobility  and reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92]).
Frougier and Peng are analogous art because they both are directed to method of fabricating an integrated circuit structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Frougier with the specified features of Peng because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Frougier to have the one of the first and second pairs of epitaxial source or drain structures is a pair of tensile-stressing source or drain structures, as taught by Peng, for the purpose of  providing GAA structures having similar materials with stress for both n-type and p-type devices that utilize different processing in the channel regions thereby increasing gate control and mobility and reducing manufacturing costs and processing time related to the growth of different epitaxial layers ([92], Peng).
Allowable Subject Matter
Claims 12-16 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 12 that recite “the first pair of epitaxial source or drain structures comprising vertically non-discrete portions aligned with the first vertical arrangement of horizontal nanowires; the second pair of epitaxial source or drain structures comprising vertically non-discrete portions aligned with the second vertical arrangement of horizontal nanowires” in combination with other elements of the base claims 12.
Claims 17-20 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 17 that recite “the first pair of epitaxial source or drain structures comprising vertically non-discrete portions aligned with the first vertical arrangement of horizontal nanowires; the second pair of epitaxial source or drain structures comprising vertically non-discrete portions aligned with the second vertical arrangement of horizontal nanowires” in combination with other elements of the base claims 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811